UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4635


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MISAEL AVELLANEDA-CAMPOS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:11-cr-00298-WO-1)


Submitted:   April 25, 2013                     Decided: April 29, 2013


Before AGEE and    WYNN,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, LAW OFFICE OF GEORGE E. CRUMP, III,
Rockingham, North Carolina, for Appellant.   Angela Hewlett
Miller, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Misael         Avellaneda-Campos                   (“Campos”)      pled     guilty,

without       a    plea     agreement,        to       illegal         reentry       following     a

conviction for an aggravated felony in violation of 8 U.S.C.

§ 1326(a),         (b)(2)        (2006),    and       was        sentenced      to    seventy-two

months’ imprisonment.               He appeals.          Campos’ attorney has filed a

brief    in       accordance       with    Anders       v.       California,     386    U.S.     738

(1967), in which he asserts that there are no meritorious issues

for appeal but challenges Campos’ sentence.                               Although advised of

his right to file a supplemental pro se brief, Campos has not

done so.      Finding no error, we affirm.

              Counsel        first    questions          whether          the   district    court

plainly erred by failing to compel the Government to move for a

reduction         in     offense    level     under         U.S.       Sentencing      Guidelines

Manual             § 3E1.1(b)              (2011)                for        acceptance            of

responsibility.            See United States v. Olano, 507 U.S. 725, 732

(1993) (applying plain error standard for unpreserved error).

At   sentencing,           the    court     applied          a    two-level      reduction       for

acceptance          of     responsibility             under        USSG    § 3E1.1(a).            An

additional one-level acceptance of responsibility reduction was

possible only if the Government moved for the reduction.                                         See

USSG § 3E1.1(b).                 The district court did not plainly err by

refusing to compel the Government to move for this additional

reduction because Campos did not plead guilty until the day of

                                                  2
trial.       See     USSG       § 3E1.1        cmt.       n.6.    (“[t]o       qualify            under

subsection (b), the defendant must have notified authorities of

his intention to enter a plea of guilty at a sufficiently early

point in the process so that the government may avoid preparing

for     trial       and     the     court            may        schedule       its       calendar

efficiently.”).

             Counsel also challenges the substantive reasonableness

of    Campos’      within-Guidelines             sentence.             We     review         Campos’

sentence     for    reasonableness,            applying          an   abuse    of    discretion

standard.       Gall v. United States, 552 U.S. 38, 51 (2007). This

review      requires      consideration              of    both       the     procedural           and

substantive       reasonableness          of    the       sentence.         Id.         We    assess

whether     the    district       court        properly         calculated        the    advisory

Guidelines range, considered the factors set forth in 18 U.S.C.

§ 3553(a)       (2006),        analyzed        any     arguments        presented            by     the

parties, and sufficiently explained the selected sentence.                                          Id.

at 49–50; see United States v. Lynn, 592 F.3d 572, 575–76 (4th

Cir. 2010).         If there is no procedural error, we review the

substantive        reasonableness         of     the       sentence,        “examin[ing]           the

totality     of    the    circumstances          to       see    whether      the    sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                                        United

States v. Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

If    the   sentence      is    within     the       Guidelines        range,       we   apply       a

                                                3
presumption of reasonableness.                 Rita v. United States, 551 U.S.

338, 346–56 (2007) (upholding presumption of reasonableness for

within-Guidelines sentence).

             We have thoroughly reviewed the record and conclude

that   the    sentence          is    both     procedurally            and     substantively

reasonable.            Moreover,      Campos       has       failed     to     overcome       the

presumption       of    reasonableness        we    accord      his     within-Guidelines

sentence.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Campos’ conviction and sentence.                               This court

requires that counsel inform Campos, in writing, of the right to

petition     the   Supreme       Court   of       the    United       States      for   further

review.      If    Campos       requests      that       a   petition        be   filed,      but

counsel believes that such a petition would be frivolous, then

counsel    may     move    in    this    court      for      leave     to    withdraw         from

representation.         Counsel’s motion must state that a copy thereof

was served on Campos.                We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before      the    court       and    argument      would        not      aid    the

decisional process.


                                                                                        AFFIRMED




                                              4